UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



ERIN MERRIWEATHER,

                               Plaintiff, DECISION & ORDER

               -against- 17 Civ. 653 (FED)

CROTHALL HEALTHCARE, INC.,

                               Defendant.


                                              -X


PAUL E. DAVISON, U.S.M.J.:


       The plaintiff, Erin Merriweather ("Plaintiff), brings this personal injury action against

the defendant, Crothall Healthcare, Inc. ("Defendant"), alleging that she was injured as a result


of Defendant's negligence in maintaining the safety ofabirthing suite at Plaintiffs place of


employment, Good Samaritan Hospital ("GSH"), This case is before me for all purposes on


consent of the parties pursuant to 28 U.S.C. § 636(c). Diet. 23. Presently before this Court is


Defendant's motion for summary judgment pursuant to Rule 56 of the Federal Rules of Civil


Procedure: Dkts. 43 (Defendmit's motion), 48 (Defendant's memorandum of law), 52 (Plaintiffs


opposition), and 54 (Defendant's reply).

       For the reasons that follow, Defendant's motion for summary judgment is GRANTED.


   I. BACKGROUND

       The following facts are gathered from the parties' statements pursuant to Local Civil


Rule 56.1 of the United States District Courts for the Southern and Eastern Districts of New


York, from the pleadings, and from affidavits, affirmations, and exhibits submitted by the parties


in support of their contentions. Any disputes of material fact are noted.
        On September 6, 2016, at approximately 2:30 a.m,. Plaintiff, a maternity technician at


GSH in Suffern, New York, slipped and injured her knee in a birthing suite of the labor and

delivery unit. Following the accident, Plaintiff sought and received worker's compensation


benefits from GSH, thus precluding any further recovery in a civil action against GSH. See


Hastings v. Trinity Broad, of New York, Inc., 130 F. Supp. 2d 575, 576-77 (S.D.N.Y. 2001).


There were no witnesses, other than Plaintiff, to the accident. The birthing suite had been used


for a delivery earlier that same night, but it was unoccupied at the time of the accident.


       Following deliveries, housekeepers employed by Defendant cleaned and disinfected the


birthing suites at GSH. At some point after the previous patient left the subject birthing suite,

Plaintiff saw a housekeeper enter the suite with cleaning supplies, including a mop. Plaintiff did


not observe what took place inside the suite.


       Approximately one hour after Plaintiff observed the housekeeper enter the suite and a


housekeeping cart outside of the suite, Plaintiff entered the suite to check that the room was


clean and ready for the next patient. Plaintiff testified that a wet floor sign was not in the


doorway when she entered the suite.


       Plaintiff walked approximately 16 feet into the room with no difficulty and did not

observe any "streaking or any water on the floor prior to slipping." Dkt. 44-2 at 9-10. Plaintiff


slipped near the patient bed and caught herself by grabbing the bed prior to making contact with

the ground. After she slipped, Plaintiff noticed clear streaks on the floor around the bed.


Plaintiff concluded that the streaks were the result of mopping done by the housekeeper she


observed enter the suite an hour earlier. Defendant asserts that the mopping occurred one hour


prior to her entering the room, but Plaintiff counters that she observed the housekeeper enter the


suite an hour earlier, not that the mopping occurred an hour earlier.




                                                   2
       Plaintiff reported her accident to the charge nurse, Kristen Magnanini, and asked to visit


the emergency room to have her knee examined. Plaintiff was escorted to the emergency room


in a whcelchair where she was seen and provided medication. She then walked to the maternity


ward to inform the charge nurse that she was leaving. Prior to leaving. Plaintiff walked to the


supervisor's office, filled out an accident report, and believes she informed the nursing


supervisor about the streaks in the birthing suite.


       Magnanini testified that Plaintiff informed her that Plaintiff slipped on mineral oil near

the bathroom and, initially, Plaintiff said she was not injured and returned to work. Plaintiff later


requested to go to the emergency room. Plaintiff contends that she did not advise Magnanini that


she slipped solely on mineral oil. Magnanini further testified that within 15 minutes after


learning of Plaintiff s accident, she inspected the suite, did not observe any slippery substance on


the floor, and the suite appeared clean.

       Plaintiff made an appointment for later the same day of the accident with Northeast


Orthopedics. At her appointment, Plaintiff completed a "Visit Details" sheet in which she


described the accident as follows: "Slipped on floor, (oil was on floor) felt pop in knee." Dkt. 44-


7 at 5. Plaintiff again does not concede that the mopped streaks were solely comprised of one


substance.


       In Plaintiffs response to Defendant's requests for admissions, Plaintiff denied that the


substance she slipped on was oil, denied knowing at or around the time of her accident that the


substance she slipped on was oil, and denied she reported to co-workers that what she had


slipped on was oil. Id. at 2. Following each denial, Plaintiff added, "Defendant had mopped the


floor." Id. In response to Defendant's request that Plaintiff admit that the oil on the floor was


mineral oil used by hospital personnel, Plaintiff could neither admit nor deny knowledge of the
oil referenced by Defendant. Id. at 3. It is unclear from this exhibit whether Plaintiff was


denying the presence of oil on the floor or denying that the hazard was solely comprised of oil.


        GSH Charge Nurse, Skye Guerra, was working in the labor and delivery unit at the time


of the accident. After Guerra was informed of the accident, approximately 20 minutes after it


occurred, she spoke directly with Plaintiff. Guerra testified that Plaintiff informed her that

Plaintiff slipped near the bathroom inside the birthing suite. Guen'a did not observe the birthing

suite after the accident, but she testified that she inspected the suite approximately one hour prior


to learning of the accident in order to confirm that the suite was clean and ready for a new


patient. No other patients were admitted into this suite between her inspection and Plaintiffs


accident. Plaintiff concedes that this was Guerra's testimony but asserts that it was Defendant s


responsibility to ensure that the room was clean.


        Guerra also testified that when she inspected the room, it had already been cleaned and


the floor was clean and dry. She testified that there was a wet floor sign in the doorway, and she


removed the sign from the doorway as she entered the suite. Guerra did not observe any oil on


the floor of the suite, and she testified that Plaintiff never told her that Plaintiff had slipped on

oil.


            a. Testimony Regarding Housekeeping Protocol


        Sean McManus» Defendant's Director of Environmental Services (?,e,, housekeeping),


testified that after a patient was transported out of a birthing suite, GSH personnel would notify


Defendant personnel that the suite needed cleaning. After receiving notification, a housekeeper


employed by Defendant would clean and dismfect the suite, including wiping down surfaces,


sweeping, and mopping the floor. McManus testified that the housekeepers mopped using a


standard mop and a mixture of water and clear disinfectant solution, which were pre-mixed.




                                                    4
GSH Manager Margaret Moore, the acting manager of the labor and delivery unit at the time of


the accident, testified that although "a lot of other stuff could wind up on the floor ofabirthing

suite, it was uncommon for oil to get on the floor during labor and delivery. Diet. 44-6 at 6.


However, she also testified that mineral oil is used, though rarely, in the birthing process. Id. at


4.


        McManus also testified that the housekeepers placed wet floor signs in the doorway of a


birthing suite prior to cleaning, which were left in place throughout the cleaning. The


housekeepers left the wet floor sign in the doorway after cleaning a suite in order to allow the


floor to air dry. While there was no specific timefi'ame for when to remove the wet floor sign,


the suite was inspected to confirm the floor was dry prior to removal; by whom the suites are to


be inspected is disputed and discussed infra. Plaintiff and Ms. Guen'a both testified that GSH

personnel would check the rooms to confirm they are clean and ready for a new patient. Plaintiff


admits this is the general policy but does not concede that the subject biilhing suite was clean at


the time of her accident.


        While Nurse Magnanini testified that it usually takes a housekeeper less than 30 minutes


to clean a birthing suite, McManus testified that it takes between 30 and 45 minutes. McManus


also testified that it generally takes less than five minutes for the floor-cleaning solution to dry.


        Plaintiff admits that she does not know what cleaning supplies are used by housekeepers


in the birthing suites, has never observed a housekeeper cleaning a birthing suite, and does not


know the procedures housekeepers followed to clean the suites other than that they were


supposed to set out caution signs.

        Nurse Guerra testified that GSH personnel control access and provide security within the


hospital, including within the labor and delivery unit. Magnanini also testified that GSH
personnel control access to the labor and delivery unit. Guerra further testified that, during


deliveries, equipment is placed under the patient to catch and retain any fluids from the


procedure and, in the rare event that fluid ended up on the floor, GSH pcrsomiel would usually


put a towel down on the fluid. GSH nurses often stripped the patient beds before housekeeping


entered to clean the room. As noted supra, after housekeeping cleaned the suite, GSH personnel


would inspect the room to confirm it was ready for reuse. Between deliveries, birthing suite


doors were left open, and the rooms were accessible to anyone working in the labor and delivery


unit. If Guen'a had any issues with the cleanliness of the suite, she would contact the


housekeeper or the housekeeper's supervisor, also an employee of Defendant, to request


additional cleaning. Magnanini testified that as a housekeeper was cleaning a suite, a wet floor


sign would be left in the doorway and the sign would be left there when the housekeeper had


finished and left the room, but Plaintiff does not concede that this protocol was followed at or


around the time of the subject accident. Magnanini also testified that between patients, birthing


suites would be restocked by maternity technicians. Plaintiff concedes that the preceding was


Guen'a's and Magnanini's testimony but maintains that it was Defendants' responsibility to


ensure that the room was clean.


    II. MOTION FOR SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate when "the movant shows that there is no genuine


dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R.


Civ. P. 56(a); see also Celotex Corp, v. Catreft, 477 US. 317, 322 (1986) ("[S]ummary


judgment is proper 'if the pleadings, depositions, answers to interrog atones, and admissions on


file, together with the affidavits, if any, show that there is no genuine issue as to any material fact


and that the moving party is entitled to a judgment as amatter of law.'") (quoting former Fed. R.
Civ. P. 56(c))). A genuine dispute exists where "the evidence is such that a reasonable jury


could return a verdict for the nonmo.vmg party," while a fact is material if it "might affect the


outcome of the suit under the governing law." Anderson v. Liberty Lobby, Inc., 477 US. 242,


248 (1986). "Factual disputes that are irrelevant or unnecessary will not be counted." Id.


       The movant bears the initial burden of demonstrating "the absence of a genuine issue of


material fact," and, if satisfied, the burden then shifts to the non-movant to present "evidence


sufficient to satisfy every element of the claim." Holcomb v, lona Coll., 521 F.3d 130, 137 (2d


Cir. 2008) (citing Celofex, 477 U.S. at 323-24). To defeat a motion for summary judgment, the


nonmovant "must come forward with 'specific facts showing that there is a genuine issue for


trial."' Matsttshita Elec. Indus. Co, v. ZenUh Radio Corp., 475 U.S.574,587, 106 S. Ct. 1348, 89


L. Ed. 2d 538 (1986) (quoting former Fed. R. Civ. P. 56(e)). "The mere existence ofascintilla


of evidence in support of the [non-movanfs] position will be insufficient; there must be evidence


on which the jury could reasonably find for the [nonmovant]." Anderson, 477 U.S. at


252. Moreover, the non-movant "must do more than simply show that there is some


metaphysical doubt as to the material facts," Mafsushifa, 475 U.S. at 586, and he "may not rely


on conclusory allegations or unsubstantiated speculation," Fifjitsn Ltd v. Fed Express Corp.,


247 F.3d 423, 428 (2d Cir. 2001) (internal quotation marks and citation omitted).

       In determining whether there exists a genuine dispute as to a material fact, the Court is


"required to resolve all ambiguities and draw all permissible factual inferences in favor of the


party against whom summary judgment is sought." Johnson v. Killian, 680 F.3d 234, 236 (2d


Cir. 2012) (internal quotation marks and citation omitted). The Court's job is not to "weigh the


evidence or resolve issues of fact." Lucenf-e v. Int'l Bus. Machs. Corp., 310 F.3d 243, 254 (2d


Cir. 2002). "Assessments of credibility and choices between conflicting versions of the events




                                                  7
are matters for the jury, not for the court on summary judgment." Jeffreys v. City of New York,


426 F.3d 549, 553-54 (2d Cir. 2005) (citation omitted). "[T]he judge must ask ... not whether . .

. the evidence unmistakably favors one side or the other but whether a fair-mindedjury could


return a verdict for the plaintiff on the evidence presented." Id. at 553 (quoting Anderson, 477


US.at 252).


    HI. DISCUSSION

       Defendant argues that GSI-I has a non-delegable duty to maintain the safety of its


premises and, as Defendant is not the property owner or a lessee, it does not owe a common law


duty of care to Plaintiff. Additionally, Defendant argues that it does not owe a duty under any of


the three exceptions to this general rule outlined in Espinal v. Melville Sjiow Contractors, Inc. ,


98 N.Y.2d 136, 142 (2002). Plaintiff contends that Defendant either caused or exacerbated the

hazardous condition which caused her accident and entirely displaced GSH's duty to maintain


the safety of the premises.

        "Under New York law, the breach of a contractual obligation to render services does not


generally give rise to tort liability in favor of a non-contracting third-party." Doona v. OneSource


Holdings, Inc., 680 F. Supp. 2d 394, 402 (E.D.N.Y. 2010) (citing Espmal, 98 N.Y.2d 136).


However, in Espinal, the New York Court of Appeals identified "three situations in which a


party who enters into a contract to render services may be said to have assumed a duty of care—


and thus be potentially liable in tort-to third persons: (1) where the contracting party, in failing

to exercise reasonable care in the performance of his duties, tlaunche[s] a force or instrument of


harm;' (2) where the plaintiff detrimentally relics on the continued performance of the

contracting party's duties and (3) where the contracting party has entirely displaced the other


party's duty to maintain the premises safely." 98 N.Y.2d at 140 (internal citations omitted).
       Plaintiff does not contend that she detrimentally relied on Defendant s performance of its


duties under the contract but, as discussed, does contend that Defendant launched a force or


instrument of harm and entirely displaced GSH's duty to maintain the premises safely. I address


each contention in turn.


           a. Launching a Force or Instrument of Harm


       Defendant argues that Plaintiff cannot prove that Defendant affirmatively launched the


force or instrument of harm that caused Plaintiff to slip. Defendant contends that although


Plaintiff alleges she saw clear streak marks on the floor after she slipped. Plaintiff did not see

what happened in the room with the housekeeper and there were no other witnesses who saw the


alleged hazard. Defendant asserts that Plaintiffs conclusion that her slip was caused by "one-


hour-old mop solution" was speculative, and, even if accepted as true, Defendant s housekeeper


set out a wet-floor caution sign in the doorway.


       Plaintiff, on the other hand, argues that there is ample evidence that Defendant


affirmatively created the slippery floor condition. This evidence includes the fact the Plaintiff

observed mopping streaks after she slipped, she saw the housekeeper enter the birthing suite with


a mop and cart approximately one hour prior to the accident, and it reportedly takes 30 to 45


minutes for the housekeeper to clean a birthmg suite. Additionally, Plaintiff contends that it is of


no importance what substance was on the floor "insofar as the substance(s) were either created or


spread by the defendant's housekeeper." Dkt. 52 at 3.


       A contractor "who 'undertakes to render services and then negligently creates or


exacerbates a dangerous condition may be liable for any resulting injury. Doona, 680 F. Supp.


2d at 402 (quoting Espinal, 98 N.Y.2d at 141-42). PIowever, simply failing to completely

remedy an existing dangerous condition, "such that some residue remains, is not sufficient to
meet the (launche[s] a force or instrument of harm' standard." Haskin v. United States, No. 10


Civ. 5089 (MKB), 2015 WL 3971730, at *12 (E.D.N.Y. June 30, 2015) (citing Espinal, 98

N.Y.2d at 141^2); see also Church v. Callahan Indus., 99 N.Y.2d 104, 111-12 (2002) (although

the contractor breached its contractual duty by failing to install a guardrail along a highway, the


dangerous condition already existed, and the contractor's contractual breach did not exacerbate


the condition). "[Ejvidence in the record must support some theory as to how the defendant's


behavior led to the dangerous condition; mere speculation about whether a failure to perform . . .


rendered a property less safe than it was prior to removal efforts is insufficient to withstand


summary judgment." Haskin, 2015 WL 3971730, at ^\1.


       The facts in Espinal are instructive on this issue. In Espinal, the plaintiff slipped and fell

due to icy conditions in her employer's parking lot and sued the company under contract to plow


and remove snow from the premises. 98 N.Y.2d at 137-38. The plaintiff argued that the snow


removal company launched a force or instrument of harm by "creat[ing] a 'dangerous icy


condition' or 'increasing] the snow-related hazard which caused plaintiff to slip and fall/" Id, at


142. However, the Court noted that "[mjissing from plaintiffs complaint, bill of particulars or


opposition to [the dcfendant]'s summary judgment motion is any support for these allegations,


and that the plaintiff "point[ed] only to the testimony of [the defendant]^ former corporate

secretary . . . who stated that snow plowing operations can sometimes leave 'residual snow or


ice' on the plowed area and that failure to sand and salt the area could possibly cause snow to


melt and refreeze." Id. The Court concluded that "[b]y merely plowing the snow [as required by


the contract], [the defendant] cannot be said to have created or exacerbated a dangerous


condition." M




                                                  10
        Here, Plaintiff has similarly failed to provide any support—other than Plaintiffs

speculation that she slipped on a mixture of mop water and some type of oil or other substance


spread around by Defendant's housekeeper—for her contention that Defendant created or


exacerbated a dangerous condition. Moreover, no evidence has been presented demonstrating


that oil or other slippery substances were ever used while cleaning the birthing suite by


Defendant's housekeepers. In fact, there is testimony to the contrary. McManus testified that oil


is not used in Defendant's cleaning process. Dkt. 44-3 at 13. And although GSH Manager, Ms.


Moore, testified that mineral oil is used in the birthing process, she specified that it is rarely used


and that it would be unusual for it to end up on the floor. Dkt. 44-6 at 4, 6. Plaintiff is unable to


identify the nature or origin of the dangerous condition or, consequently, if mopping over this


unidentified condition could somehow make it more dangerous. Indeed, as Defendant argues,


the housekeeper's actions were just as likely to have improved any existing dangerous condition.


By merely mopping the birthing suite and placing a wet floor sign in the doorway as required


under the contract, Defendant cannot be said to have created or exacerbated a dangerous


condition absent pure speculation. See Espinol, 98 N.Y.2d at 142.


        Plaintiff, citing Irizarry v. 1915 Realty, 135 A.D.3d 411 (2016) ^Irizarry IF) and Browi

v. Simow Development Co., 83 A.D.3d 544 (2011), argues that she is entitled to a favorable


inference that Defendant launched the harm. In Irizcsrry II, "rather than rely on speculation as to


causation, plaintiffs theory [was] based upon her observation that the condition was soapy, dirty,


and wet, resembling what one would see when using a dirty mop, and the presence of a mop,


bucket, and 'wet floor' sign in the nearby lobby." 135 A.D.3d at 411-12.


        However, the facts in Inzarry II are distinguishable from the instant case. Here, the fact


that the floors were mopped at some point prior to the accident is not in dispute. In Irizarry II,




                                                   11
the defendant's superintendent denied mopping the stairs on which the plaintiff slipped and fell.

Id. at 411. After descending the stairs, the plaintiff observed a mop, bucket, and wet floor sign In


the nearby lobby. Id. at 412; see also Irizarry v 1915 Realty LLC, No. 3016682013, 2014 WL

4626552, at*l (N.Y. Sup. Ct. Aug. 12, 2014) ^Irizarry F}. This raised a triable issue of fact as

to whether the floor was indeed mopped prior to the accident. Irizarry II, 135 A.D.3d at 411.


Notably, the sign was not located on the allegedly wet stairs and apparently was not visible to the


plaintiff as she descended the stairs. See id. at 411-12; Irizarry I, 2014 WL 4626552,at *!.


Moreover, the plaintiff was suing the owner of the property and the case did not raise the issue of


contractor liability. Id.


        Here, the dispute is not whether the floor of the bh'thing suite was mopped at some point


prior to the accident, but whether the mopping created, or exacerbated, o, dangerous condition.


Moreover, as discussed, Defendant's housekeeper placed a warning sign in the doorway, and the


sign was subsequently removed by a GSH employee prior to the accident.


        In Brown, the plaintiff alleged, inter alia, that the plaintiff slipped in water, no warning


sign was set out, and an employee of the defendant was standing nearby with a mop and bucket.


83 A.D.3d at 544-45. A witness also testified that he had previously seen an employee of the


defendant mop the lobby at around the time the accident occurred. Id. at 445. As in Irizarry,


supra, this evidence presented triable issues as to whether the defendant created the hazardous


condition. Id. While Brown did involve a lawsuit against a party contracted to clean the


employer's facility, It presented, similar to Irizarry, an issue of whether a defendant employee,


who denied mopping the floor prior to the accident, in fact mopped the floor and created the


hazardous condition. Id. Additionally, the defendant in Brown allegedly failed to set out a wet


floor caution sign. Id.




                                                  12
       Here, Plaintiff saw Defendant's housekeeper enter the birthing suite with a mop


approximately an horn- prior to her accident. Plaintiff also contends, based on McManus


testimony, that it can take a housekeeper 30-45 minutes to clean a birthing suite. Thus, it is at


least within the realm of possibility that the floor still could have been wet when Plaintiff entered

the suite. However, even if the floor was still wet, any theory that Plaintiff was injured because


Defendant created the hazard by mopping would necessarily entail the negligent act ofaGSH


employee removing the wet floor sign prior to the floor having dried, thus breaking the chain of

causation. On the other hand, as discussed. Plaintiff also argues that Defendant could have


exacerbated an existing condition created by GSH employees by mopping over some


unidentified substance, or mixture of substances, that ended up on the floor during the bh-thing


process. Without knowing the nature of the alleged preexisting dangerous condition, it is


impossible to determine whether Defendant's mopping improved, exacerbated, or made no


change to the condition. Moreover, this theory would require that the GSH employee who


removed the wet floor sign had no duty to inspect the room prior to removing the sign. Even


assuming this is the case, Plaintiffs argument that Defendant exacerbated a dangerous condition


in the suite by mopping over an unidentified substance relies on pure speculation, which camiot


defeat summary judgment.


        As Defendant correctly notes, the Second Circuit, in Mehra v. Benfz, 529 F.2d 1137,


1139 (2d Cir. 1975), found that "[tjhe rule in New York is that, while inferences of negligence

may be drawn from circumstantial evidence, those inferences must be the only ones which


reasonably could be drawn from the evidence presented. If the circumstantial evidence


presented lends itself equally to several conflicting inferences, the trier of fact is not permitted to




                                                  13
select the inference It prefers, since to do so would be the equivalent of engaging in pure


speculation about the facts."


        Accordingly, as a fair-minded jury could not find that Defendant created or exacerbated a


dangerous condition, the <<:launche[s] a force or instrument of harm" Espmal exception is not


satisfied here.


            b. Entirely Displacing GSH's Duty to Maintain the Premises Safely

        Defendant next argues that Plaintiff cannot prove that Defendant totally displaced GSH's

role in maintaining the premises. Defendant asserts that GSH persormel pUyed an active role in


servicing the birthing suites between deliveries, including stripping the sheets, placing towels on


wet floor areas, requesting and inspecting cleanings, and removing warning signs when rooms


were ready for a new patient.


        Plaintiff contends that the housekeeper was an employee of Defendant and that


Defendant admits that it was "their sole responsibility to mop and inspect the subject floor as


well as their responsibility to place and remove caution signs. Dkt 52 at 2 (citing McManus'


deposition testimony, discussed infra}. Thus, Plaintiff argues, genuine issues of material fact


exist with respect to the duty of care Defendant owed to Plaintiff and whether Defendant entirely


displaced the duties of GSH in terms of housekeeping responsibilities.

        Defendant avers that the contract between GSH and Defendant must be "a comprehensive


and exclusive set of obligations which the parties could have reasonably expected to displace the


owner's duty to maintain the premises safely," and a contractor cannot be liable if the premises


owner "reserved for itself a significant amount of control over the maintenance of the premises,


Hagen v. Gilman Mgmf. Corp. , 4 A.D.3d 330, 33 1 (2004). Defendant also contends that New


York courts have repeatedly held that the provision ofhousekeeping-related services alone is




                                                 14
insufficient, citing Schmidt v. Promaster Cleaning Serv., Inc., 281 A.D.2d 468 (2001). It is not


clear from the terse opinion in Schmidl whether the contracted services there were similar to


those in the instant case. Moreover, Schmidt predated Espinal, which clarified situations in


which a contracting party could entirely displace another party s duty. However, it is the case


that "[t]he third exception, displacing the other contracting party s duty to maintain the premises


safely, arises when the agreement is comprehensive and exclusive, such that it constitutes more


than a limited undertaking," and "[i]n general, this requires more thanjustjanitorial services."


Doona, 680 F. Supp. 2d at 403.


       Additionally, Defendant notes that multiple GSH nurses testified that they play a role in

directing and coordinating the housekeeping work. During overnight shifts, when Plaintiffs

injury occurred, the nurses would also perform the initial cleaning of the rooms themselves. Diet.


53 ^ 37, 47, and inspect the rooms after housekeeping was completed, id. at ^| 38. Moreover, no


housekeepers were assigned to the labor and delivery unit during overnight shifts, and a nurse


would either notify housekeepers if additional cleaning was needed after inspection or remove


wet floor warning signs from the doorways of rooms that were sufficiently cleaned. Id. at fl 40,


52, 54, 55. Plaintiff only appears to dispute these assertions to the extent she claims that


Defendant's housekeepers were solely responsible for inspecting the birthing suites and


removing the warning signs. I address Plaintiffs claims below.


       Plaintiff relies almost exclusively on Santorelli v. Crofhall Servs. Grp., Inc., No. 15 Civ.


978 (NG)(RLM), 2017 WL 728227 (E.D.N.Y, Feb. 23, 2017) and argues that Santorelli

previously rejected all of Defendant's arguments here. The facts in Switorelli are similar, but not


identical, to the instant case. There, a nurse slipped and fell in a healthcare facility where she


was employed shortly after another employee of the hcalthcare facility had mopped the floor and




                                                  15
allegedly failed to set out a wet floor sign. Id. at 1. The majority of the Court's discussion in


Santorelli focused on the relationship between the healthcare facility and the defendant


Crothall—this is not at issue here. In Scmtorelli, Crothall entered into an agreement with the


healthcare facility to provide managers to oversee the healthcare facility's cleaning staff. The


Court decided that issues of fact remained as to whether the healthcare facility's employee was a


"special employee" ofCrothall before discussing the issues relevant to this case. Id. at 8.


        With respect to the "total displacement" of the healthcare facility's duty to maintain the


premises, the Court concluded that a material issue of fact remained. Id. at 10. The Court


reasoned that although the healthcare facility "dictated how and when certain cleaning tasks were


to be done[,] . . , Crothall was responsible for the day-to-day operation of the housekeepers/ and


the plaintiff'"was among those limited individuals whose safety came within the scope of


defendant's contractual obligations/ and injury to her from Crothall s failure to fulfill those


obligations was assuredly foreseeable.'" Id. (quoting Tiishaj v. Elm Mgmf. Assoc., 293 A.D.2d


44,48(lstDept.2002)).

        Here, GSI-I employees notify Defendant's housekeepers when a suite needs to be cleaned,


inspect the suite after it is cleaned, request additional cleaning if necessary, and, at least in the


instant case, remove the wet floor sign after the floor has dried. Additionally, GSH employees


testified that GSH personnel control access and provide security within the hospital, including


within the labor and delivery unit. Moreover, GSH employees would, on occasion, place towels


over fluids that ended up on the floor during deliveries and strip the patients' beds. Defendant s


housekeepers, on the other hand, were responsible for cleaning and disinfecting the suite,


including wiping down surfaces, sweeping the floor, and mopping the floor; and they placed wet




                                                   16
floor signs in the doorway of a birthing suite prior to cleaning, which were left in place

throughout the cleaning and until the floor was dry.


       In her submissions, Plaintiff argues that Defendant "admits that it was their sole


responsibility to mop and to inspect the subject floor as well as their responsibility to place and

remove caution signs" despite testimony to the contrary from GSI-I nurses. Plaintiff cites to three


pages ofMcManus' testimony without providing any explanation as to how this amounts to such


an admission, McManus' testimony reads as follows:


               Q: What protocol was in effect as of September 6th, 2016 in terms of
       keeping individuals out of a room until a floor was air dried?


               A: Protocols for keeping people out? I don't understand the question.


               Q: When the housekeeping employee was done cleaning and disinfecting
       the room including the floor


               A: Uh-hum.


               Q: - where were they supposed to go?


               A: They would leave the suite.


               Q: At that point would they take away the sign that was at the entrance to
       the door?

               A: No, they shouldn't until the floor is dry.


               Q: How, if at all, would they know when to come back to remove the sign
       that would be at the entrance to the labor and delivery suite?


               A: You know, it's like two to three minutes for the floor to dry and then just
        pick it up. They have several floor signs, so.

               Q: So they would leave the room and come back two or three minutes later
       to pick up the sign?

               A: Or just leave the sign there, yeah.


               Q: Was there a specific policy that they were supposed to follow in terms
        of that, referring to the housekeeping employees?


                                                  17
               A: Yeah, when you clean the room you put the wet floor sign down, you
       sweep, mop, disinfect, yup.


               Q: Was there a policy that they were supposed to follow in terms of
       retrieving the signs?

               A: No.


               Q: Were there any type of cleaning oils used to treat the wood floors within
       the labor and delivery suites?

               A: Oil, they don't use oils, we don't have it.


               Q: Again, referring back to September 20167

               A: Yeah, they have disinfectant, they have cleaners, they don't have oils of
       any kind.


               Q: Before a housekeeping employee would remove the sign that they had
       placed in front of the room, were they supposed to walk into the room to make sure
       the floor was dry?

               A: Well, it's more of kind of an eyesight thing. When you sweep and mop
       the room you leave It as is and then you check it, but there's no real protocol as to
       retrieving the floor sign because they have several. They should have three to four
       signs and that's, they are constantly cleaning, so.


               Q: But were they supposed to check the actual room to ensure that the floor
       was dry before they left with the sign?

               A: No, no, it's standard. They sweep, mop the floor, three minutes later, four
       minutes later the floor is dry.


               Q: If there were any type of oils or other substances left on the floor were
       the housekeeping employees responsible for removing those items before the room
       was to be used again?


               A: Yes, absolutely, that's what they have to do.


Dkt. 44-3 at 12-14.


       This testimony does not support Plaintiffs argument that Defendant admitted it was the

housekeepers' sole responsibility to inspect the rooms and remove warning signs. Indeed,




                                                  18
McManus seems to suggest that it was not their responsibility to check that the floor was dry or


remove the caution signs. Moreover, GSH personnel testified that they inspected the rooms to


verify they were dry and removed the warning signs. Dkt. 53 at 7, 8, 11, 12. Plaintiff also


testified that GSH staff would inspect the room to confirm it was clean and ready for the next


patient. Dkt, 53 at 2. My determination that Plaintiff has failed to demonstrate this purported


admission by Defendant, and the fact that GSI-I employees direct when certain cleaning tasks are


to be done and inspect the suites—facts similar to those in Scmtorelli, 2017 WL 728227,at * 10"


does not end the analysis, however.


        Questions remain as to whether a factual dispute exists pertaining to Defendant's


responsibility for the day-to-day operations of the housekeepers, whether Plaintiff is among


those limited individuals whose safety came within the scope of defendant's contractual


obligations," and whether her injuries resulting from Defendant's alleged failure to fulfill those


obligations was foreseeable. See id. Indeed, Defendant's responsibility over the housekeeper's


day-to-day operations is clearer here than In SantorelU as the housekeepers are employees of


Defendant rather than of the hospital. On the other hand, it is undisputed that GSH staff

removed the wet floor sign prior to Plaintiffs accident; thus, the question boils down to whether


Defendant displaced GSH's duty to inspect the birthing suite prior to removing the sign. Espinal

is again instructive on this issue.

        In Espinal, the express terms of the contract provided that the defendant "was obligated


to plow only when the snow accumulation had ended and exceeded three inches," and the Court


held that "[t]his contractual undertaking is not the type of 'comprehensive and exclusive'


property maintenance obligation contemplated .... [The defendant] did not entirely absorb [the


landowner]fs duty ... to maintain the premises safely." 98 N.Y.2d at 141. Although neither




                                                 19
party has provided the Court with the contractual agreement between Defendant and GSH, as


noted, this Espinal exception generally requires more than just janitorial services. Doona, 680 F.


Supp. 2d at 403. Moreover, having resolved all ambiguities and drawn all permissible factual


inferences concerning testimony in the record about the respective duties of Defendant and GSH


in favor of Plaintiff, I find that GSH retained its duty to Inspect the birthing suites prior to

removing wet floor signs and, thus, Defendant did not entirely absorb GSH's duty to maintain


the premises safely.


        Accordingly, Defendant did not owe a duty of care to Plaintiff.


            c. Breach of Duty of Care


        Finally, Defendant argues that even if Plaintiff can establish an Espinal exception,


Defendant's alleged conduct did not breach its contractual duty. Having found that Defendant


does not owe a duty to Plaintiff in this case, I need not address this argument. However, even


assuming argnendo that Defendant owed a duty, the discussion supra regarding creating or


exacerbating a dangerous condition applies equally here. Indeed, "[p]aradoxically . . ., this [is]


the rare case in which the question of whether the defendant breached a duty may be


determinative of whether, as a matter of law, there arose an actionable duty in the first instance."


Doona, 680 F. Supp. 2d at 402.


        Accordingly, Defendant did not owe, and did not breach, a duty of care to Plaintiff.


    IV. CONCLUSION

        For the foregoing reasons, Defendant's motion for summary judgment is GRANTED.




        The Clerk of the Court is respectfully directed to terminate the pending motion (Dkt. 43),

to enter judgment in favor of Defendant, and to close the case.




                                                   20
Dated: December 2, 2019              SO ORDERED
       White Plains, New York




                                          .DAVISON.U.S.MJ.




                                21
